DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Examiner acknowledges Applicant’s prior claim benefit for this application as a divisional application under 35 U.S.C. 120, 37 CFR 1.78. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations “heating a volume of the particle-matrix composite body within the weld groove to an elevated first temperature…; heating at least a portion of the volume of the particle-matrix composite body within the weld groove with a welding torch…” are ambiguous because it is unclear how the composite body is “within the weld groove”. According to Applicant’s specification, the weld groove 240 is actually formed by placing the within the groove? The recited, conflicting language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the heating steps in the claim are taken to mean: heating a volume of the particle-matrix composite body to an elevated first temperature…; heating at least a portion of the volume of the particle-matrix composite body with a welding torch to a second temperature. 
With respect to claim 7, limitations “heating a volume of the particle-matrix composite body within the weld groove to an elevated first temperature…; heating at least a portion of the volume of the particle-matrix composite body within the weld groove with a welding torch…” are indefinite in scope for same reasons as explained in claim 1 above. Accordingly, the claim is also interpreted as noted above.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martyr (US 4634832) in view of Smith (US 2007/0102199, hereafter “Smith”), and further in view of Bolton et al. (US 6861612, “Bolton”).
Regarding claim 1, Martyr discloses a method of joining two metallic parts (abstract), the method comprising: forming a weld joint between two metallic bodies (figs. 2-8), comprising: forming a first bevel portion (top or bottom weld portion 30- fig. 7) and a second bevel portion (top or bottom weld portion 30) in a face portion of a weld groove (figs. 7-8); and forming an overlapping interface (overlap interface between bodies 31-32, 33-34) at least proximate a root portion of the weld groove (figs. 7-8); heating a volume of the first metallic body to an elevated first temperature; heating at least a portion of the first metallic body with a welding torch (laser beam torch 7- fig. 2) to a second temperature greater than the melting temperature of the metallic body; melting a metallic filler material 12 (fig. 2); forming a weld bead to weld the metallic filler to the metallic bodies at the joint; providing the welded metallic filler material and any temperature after welding meets a third temperature); and cooling the welded metallic filler material and metallic body.  
Martyr does not specifically disclose joining a particle-matrix composite body of the earth-boring tool and a metallic body of the earth-boring tool. However, such feature is known in the art. Smith discloses that it has been known that earth-boring rotary drill bits are formed a particle-matrix composite material [0003], useful for drilling bore holes or wells in earth formations [0005]. Smith also discloses providing a weld joint 24 (fig. 2) in a groove between the composite bit body 52 and a metallic shank body 70 of the drill bit by using typical welding techniques such as gas metal arc welding, plasma arc welding, electron beam welding as well as laser beam welding [0081], which is analogous to laser beam welding in Martyr. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join a particle-matrix composite body of a drill bit and a metallic body of the drill bit by laser beam welding in Martyr since a particle-matrix composite material is conventional for fabrication of drill bits and doing so would produce a desired drilling tool, useful for drilling bore holes or wells in earth formations (Smith). 
Martyr or Smith does not disclose any pre-heating of the composite body to an elevated first temperature below the melting temperature of the matrix material of the particle-matrix composite body. However, such step is known in the art. Bolton is also drawn to using a laser beam to join a material to tool joints useful in drilling & wellbore operations (abstract). Bolton teaches pre-heating tool 
Martyr is silent as to cooling the welded metallic filler material and metallic body at a controlled rate, however, there is intrinsic cooling to solidify the molten material after laser beam welding and to produce finished joint product. Examiner also notes that any pre-determined cooling rate meets “controlled rate”. Bolton  discloses completing the laser beam joining with controlled cooling to ambient temperature to reduce stresses; two particular cooling methods are burying the tool joint in vermiculite or conveying through a cooling oven (col. 11, lines 10-12; col. 12, lines 13-18). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out cooling with a controlled rate after the laser beam welding in Martyr & Smith in order to reduce stresses, as suggested by Bolton.
Thus, Martyr as modified by teachings of Smith and Bolton set forth above discloses the claimed heating steps, forming a weld bead to weld the metallic 
As to claim 2, Martyr discloses laser beam welding (fig. 2) and Martyr as modified by Smith above includes heating the least a portion of the volume of the particle-matrix composite body with a laser welding torch to a second temperature by using laser beam welding.  
As to claim 3, Smith discloses using a furnace for heating the drill bit body ([0077], [0084], claim 22). Examiner takes official notice with respect to using a furnace or oven for heating since such unit is within common knowledge of one skilled in the art. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ any suitable  furnace/oven for the pre-heating of the particle-matrix composite body to an elevated first temperature in the combination of Martyr, Smith and Bolton.  
As to claim 6, Martyr shows forming the weld bead comprises: forming a first weld bead along an interface within the weld groove and forming additional weld beads in a weave pattern relative to the interface (figs. 6a-c). Concerning the movement of the welding torch, examiner notes there is only a finite number of predictable options: vertically or horizontally moving the welding torch, oscillating the welding torch in a zig-zag pattern relative to the interface, oscillating the welding torch in a triangular or step-wise pattern, moving the interface relative to the welding torch, or any combination of the above. The objective is to ensure that additional weld beads are appropriately deposited to fill KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).  
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martyr, Smith & Bolton as applied to claim 1 above, and further in view of Biddle et al. (EP-0062449-A2, see attached document).
As to claim 4, none of the references above discloses holding the welded particle-matrix composite body in a furnace at a temperature range of about 538°C to 705°C for at least two hours. Biddle is directed to making composite by joining metal bodies for tubular oilfield products including drill collars, pipes, tubings, etc. (pg. 1, lines 5-15), wherein the joining method is selected from several known welding techniques, including laser welding (pg. 4, lines 10-23). Biddle then teaches subjecting the tool joint/drill pipe weld area to heat treatment to harden and relieve stresses within the weld area (pg. 7, lines 10-14); one suitable heat treatment involves heating to a temperature of about 650°C for 8 hrs to develop strength (pg. 8, lines 20-26). This heat treatment overlaps with recited heating temperature and time condition (>2 hrs). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to heat-treat the welded particle-matrix composite and metallic body after laser welding in Martyr & Smith by holding within the recited range for at least two hours because doing so would relieve stresses, harden, and impart strength to the weld joint area. 
As to claim 5, examiner again notes that any pre-determined cooling rate meets “controlled rate”. As explained in claim 1 above, Bolton discloses completing the laser beam joining with controlled cooling to ambient temperature to reduce stresses and so, typical ambient temperature includes about 20-25°C (col. 11, lines 10-12; col. 12, lines 13-18). Accordingly, the claim is rendered obvious by the combination of Martyr, Smith and Bolton.  
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martyr (US 4634832) in view of Smith (US 2007/0101199), Bolton et al. (US 6861612), and further in view of Ohi et al. (US 3989921, “Ohi”).
Regarding claims 6-7, Martyr discloses a method of joining two metallic parts (abstract, figs. 2-8), the method comprising: forming a weld joint between two metallic bodies by a weld groove (figs. 7-8); and forming an interface (between bodies 31-32, 33-34) at least proximate a root portion of the weld groove (figs. 7-8); heating a volume of the first metallic body to an elevated first temperature; heating at least a portion of the first any temperature after welding meets a third temperature); and cooling the welded metallic filler material and metallic body.  
Martyr does not specifically disclose joining a particle-matrix composite body of the earth-boring tool and a metallic body of the earth-boring tool. However, such feature is known in the art. Smith discloses that it has been known that earth-boring rotary drill bits are formed a particle-matrix composite material [0003], useful for drilling bore holes or wells in earth formations [0005]. Smith also discloses providing a weld joint 24 (fig. 2) in a groove between the composite bit body 52 and a metallic shank body 70 of the drill bit by using typical welding techniques such as gas metal arc welding, plasma arc welding, electron beam welding as well as laser beam welding [0081], which is analogous to laser beam welding in Martyr. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join a particle-matrix composite body of a drill bit and a metallic body of the drill bit by laser beam welding in Martyr since a particle-matrix composite material is conventional for fabrication of drill bits and doing so would produce a desired drilling tool, useful for drilling bore holes or wells in earth formations (Smith). 
Bolton is also drawn to using a laser beam to join a material to tool joints useful in drilling & wellbore operations (abstract). Bolton teaches pre-heating tool joint body prior to melting with laser beam, wherein preheating reduces the hardness of the heat affected zone, and reduces or eliminates unwanted crack propagation in the tool’s base material (col. 10, lines 55-60; col. 11, lines 1-3, lines 28-40). Such pre-heating meets the recites step of heating to an elevated first temperature below the melting temperature of the matrix material of the particle-matrix composite body. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform pre-heating step similar to Bolton before laser beam welding in Martyr & Smith because it would reduce the hardness of the heat affected zone, as well as  reduce or eliminate unwanted crack propagation in the tool’s base material.
Martyr is silent as to cooling the welded metallic filler material and metallic body at a controlled rate, however, there is intrinsic cooling to solidify the molten material after laser beam welding and to produce finished joint product. Examiner also notes that any pre-determined cooling rate meets “controlled rate”. Bolton  discloses completing the laser beam joining with controlled cooling to ambient temperature to reduce stresses; two particular cooling methods are burying the tool joint in vermiculite or conveying through a cooling oven (col. 11, lines 10-12; col. 12, lines 13-18). Hence, it would have been obvious to a person of ordinary 
Martyr shows forming the weld bead comprises: forming a first weld bead along an interface within the weld groove and forming additional weld beads in a weave pattern relative to the interface (figs. 6a-c). Martyr, Smith or Bolton fails to explicitly mention movement of the welding torch. However, Ohi (drawn to automatic arc welding) teaches that it is desired that the welding torch is caused to weave or oscillate in all positions in order to obtain flat beads and to minimize internal defects (Background- col. 1, lines 20-23). Reading this, one would understand and appreciate that the welding torch can be oscillated transversely relative to the interface as needed. Ohi also discloses controlling to maintain stabilized arc of a constant length with the torch being oscillated or weaved in order to obtain uniform melting and high quality of the weldment (col. 2, lines 22-29, 41-51). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to transversely oscillating the welding torch relative to the interface in flat-topped saw tooth weave pattern in the method of Martyr in order to obtain flat beads and to minimize internal defects, as suggested by Ohi.
Thus, combination of Martyr, Smith, Bolton and Ohi as set forth above discloses the recited heating steps, forming a weld bead to weld the metallic filler to the particle-matrix composite body and to the metallic body at the joint by using laser beam, wherein additional weld beads are formed by oscillating the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/21, 11/1/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735